Citation Nr: 0925082	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis, currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to psychoneurosis, hysteria-type, with 
migraines and gastrointestinal mucocolitis.

3.  Entitlement to service connection for breathing problems, 
to include as secondary to psychoneurosis, hysteria-type, 
with migraines and gastrointestinal mucocolitis.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acute 
inferior wall myocardial infarction secondary to 
psychoneurosis, hysteria-type, with migraines and 
gastrointestinal mucocolitis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to November 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that with regard to the issue of an increased 
rating for psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis, that the Veteran was originally 
service-connected for migraines and gastrointestinal 
mucocolitis in the May 1947 rating decision with a combined 
40 percent rating, effective from January 9, 1947.  In the 
August 1956 rating decision, the RO granted service 
connection for a psychiatric disorder.  In the November 1975 
rating decision, the RO combined the Veteran's service 
connected disabilities to the current status of 
psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis and increased the Veteran's 
rating to 70 percent, effective date July 2, 1974.  The Board 
notes that in this rating decision the RO also addressed the 
Veteran's claims that he was suffering from cardiovascular 
reaction in addition to his other psychosomatic symptoms.  
The RO determined that the cardiovascular reaction was yet 
another manifestation of his psychoneurosis, hysteria type, 
and declined to grant a separate service-connected 
disability.  In the September 1981 rating decision, the RO 
again addressed the issue and determined that the Veteran's 
symptoms had lessened in severity and lowered the rating to 
50 percent, effective September 1, 1981.  The Veteran 
appealed this decision and in a June 1982 Board decision, the 
Board found that the 50 percent rating was adequate and 
therefore declined to increase the Veteran's rating.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for acute inferior wall myocardial infarction 
secondary to psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected psychoneurosis, hysteria-
type, with migraines and gastrointestinal mucocolitis, is 
manifested by some occasional anxiety and depression, a lack 
of energy and some agitation and restlessness resulting in 
occupational and social impairment with reduced reliability 
and productivity, but it is not manifested by symptomatology 
which more nearly approximates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

2.  The Veteran's breathing problems did not begin in active 
service and are not the result of a disease or injury 
incurred in active service, and they are not caused or 
aggravated by his service-connected psychoneurosis, hysteria-
type, with migraines and gastrointestinal mucocolitis.

3.  The Veteran's hypertension did not have its onset in 
active service, is not the result of a disease or injury 
incurred in active service, and is not caused or aggravated 
by his service-connected psychoneurosis, hysteria-type, with 
migraines and gastrointestinal mucocolitis.
CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for psychoneurosis, hysteria-type, with migraines and 
gastrointestinal mucocolitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9410 
(2008).  

2.  Breathing problems were not incurred during the Veteran's 
active duty service, nor are they proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Hypertension was not incurred or presumed to be incurred 
during the Veteran's active duty service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in April 2004, February 2006, March 2006, 
and May 2008 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  In addition the February 2006 letter 
provided notice with regard to issues claimed as secondary to 
already service-connected claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006), which held that the VCAA notice must include 
notice regarding the assignment of a disability rating and an 
effective date.  The March 2006 letter provided this notice 
to the Veteran.  

The Board observes that the April 2004 letter was sent to the 
Veteran prior to the August 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an August 2007 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the course of this appeal, the Claims held that, at a 
minimum, a 38 U.S.C. § 5103(a) notice for an increased rating 
claim requires that the Secretary notify the claimant that, 
to substantiate such a claim:  (1) the claimant must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
notes that the May 2008 letter provided this notice to the 
Veteran.

The Board observes that the May 2008 letter regarding VCAA 
notice in accordance with Vasquez, however, was sent after 
the initial adjudication of the Veteran's claim and failure 
to provide pre-adjudicative notice of any VCAA elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  Nevertheless, the 
Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the May 2008 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), and after the 
notice was provided the case was readjudicated and a June 
2008 supplemental statement of the case (SSOC) was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  
Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA treatment records, private treatment records and 
the June 2004 compensation and pension (C&P) examination were 
reviewed in connection with adjudication of the Veteran's 
claims.  The Veteran has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained for which attempts to obtain have not been made.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes that a VA examination 
with respect to the issue of entitlement to an increased 
rating for psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis, was obtained in June 2004.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  The report shows that the examiner considered all of 
the pertinent evidence of record, to include VA treatment 
records dating from November 1989 to March 2008 and the 
statements of the Veteran, and relied on and cited to the 
records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue of entitlement to an 
increased rating for psychoneurosis, hysteria-type, with 
migraine and gastrointestinal mucocolitis has been met.  
38 C.F.R. § 3.159(c) (4) (2008).  Additionally the Board 
notes that the June 2004 examination is a psychological 
examination and does not address any of the physical symptoms 
which manifest from his mental disorder, but as will be 
further explained below, when a disorder has both mental and 
physical manifestations, the rating agency should evaluate 
the condition using the diagnostic code which represents the 
more disabling aspect of the condition.  See 38 C.F.R. § 
4.126(d) (2001).  Therefore, as the Veteran's mental disorder 
is the more disabling of the disorders, the Veteran was rated 
and examined with regard to that disorder.

With respect to the issues of entitlement to service 
connection for breathing problems and hypertension, after a 
review of the record, the Board finds that an examination is 
not necessary.  The Board notes that the record contains VA 
treatment records as well as the Veteran's service treatment 
records.  While there is evidence of a current diagnosis, 
there is no competent evidence of any nexus between an in-
service event, injury, or disease and current disability, as 
such; the Board finds that the Veteran has not satisfied all 
elements of McLendon.  Therefore, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
this claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims adjudicated herein.  Accordingly, the 
Board will proceed with appellate review.


Analysis

I.  Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008). 
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's disability is currently rated under the 
criteria for 'other and unspecified neurosis.'  38 C.F.R. § 
4.130, Diagnostic Code 9410.  Under the general rating 
formula for mental disorders, applicable to rating neuroses, 
a 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2008).  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

Other applicable diagnostic codes for migraines and 
mucocolitis are Diagnostic Codes 8100 and 7319 respectively.  
Diagnostic Code 8100 provides that a Veteran will be rated as 
10 percent disabled with characteristic prostrating attacks 
averaging 1 in 2 months over the last several months.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months warrant a 30 
percent rating, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  See Diagnostic 
Code 8100.

With regard to Diagnostic Code 7319, a noncompensable 
evaluation is warranted where the evidence shows mild 
irritable colon syndrome with disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
evaluation is warranted where the evidence shows moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating 
applies for severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  See Diagnostic Code 7319.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition. 38 C.F.R. § 4.126(d) (2008).

The evidence shows that the Veteran is able to receive a 
higher rating under Diagnostic Code 9410, which allows for as 
much as a 100 percent disability rating, whereas Diagnostic 
Codes 8100 and 7319 allow for no more than a 50 or 30 percent 
rating respectively.  As such, the Veteran is rated under 
Diagnostic Code 9410.

Initially the Board notes that in addition to evidence 
regarding the Veteran's symptomatology and its impact on his 
social and occupational functioning, the evidence of record 
contains a Global Assessment of Functioning (GAF) score.  The 
GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 50 percent evaluation, but 
no more, for psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis.  The Board notes that the 
competent medical evidence of record for the period of March 
2004 to March 2008, including a June 2004 C&P psychological 
examination and a February 2008 psychology note, shows that 
the Veteran's mental health examiners have characterized his 
mood as mildly anxious and occasionally somewhat depressed.  
The Board notes that in the February 2008 psychology note, 
the examiner reported that the Veteran presented with a 
cooperative and friendly manner, appropriate speech, intact 
memory, good insight and judgment, however, he also exhibits 
low energy levels, occasional anxiety and depression with 
feelings of agitation and restlessness.  The June 2004 VA 
psychological examination report indicates that the Veteran's 
psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis is characterized by good 
hygiene, normal speech, good recent and remote memory, and 
good judgment and insight, no hallucinations or delusions, 
and no suicidal or homicidal ideations.  However the 
examiners do note that the Veteran suffers from anxious, 
depressive, dysthymic moods.  The foregoing symptoms do not 
indicate a higher than 50 percent disability rating and 
therefore the Board finds that the currently assigned 50 
percent disability rating is appropriate.

As for evidence regarding work and social relationships, the 
Board notes that the Veteran has not worked since 1976.  He 
is now unable to work for health and age issues.  There is no 
indication that the Veteran had to stop working for any 
reason other than his physical condition.  He does 
participate in various hobbies, such as building boats and 
interacting with his friends at the Legion Hall.  He is also 
close with all his children; he visits his son every week.  
As such, the Board finds that the Veteran does not have 
difficulties maintaining and establishing social 
relationships and does not appear to have had difficulties in 
his work environment when he worked.

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 70 percent evaluation or higher.  The medical 
evidence does not show that the Veteran exhibits speech that 
is intermittently illogical, obscure, or irrelevant.  
Additionally, there is no evidence that the Veteran suffers 
from impaired impulse control, near-continuous panic or 
depression affecting the ability to function independently; 
spatial disorientation; or difficulty adapting to stressful 
circumstances.  The VA examination reports state that 
ritualistic obsession, homicidal ideations, delusions and 
hallucinations are absent.  There is also no indication that 
the Veteran neglects his personal hygiene or appearance.  
Lastly, the Veteran has not shown an inability to establish 
and maintain effective relationships as shown by his weekly 
visits to his son and his frequent interactions at the Legion 
Hall. 
Finally, the Board observes that the competent evidence of 
record also does not demonstrate that the Veteran's 
symptomatology most closely approximates a 100 percent 
evaluation or higher.  In this regard, the Board notes that 
the Veteran's medical records do not contain evidence which 
supports a finding that he has gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, disorientation 
as to time or place, or memory loss for names of close 
relatives, own occupation, or own name.  Accordingly, his 
overall symptomatology warrants no higher than the currently 
assigned 50 percent disability rating.

Additionally, the Board notes that the Veteran was assigned a 
GAF score of 60 in the June 2004 VA examination which 
indicates that the Veteran has some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  However, the Board acknowledges that the 
February 2008 VA psychological examiner assigned a GAF score 
of 61 which indicates that the Veteran has some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Upon review of the competent 
evidence, the Board finds that the GAF score of 61 is more 
consistent with the medical evidence of record that addresses 
the Veteran's actual symptoms and level of functioning.  The 
Board notes that the medical evidence more typically exhibits 
mild symptoms as indicated in the February 2008 psychological 
note.  Accordingly, such characterization indicates that 
higher than the currently assigned 50 percent disability 
rating is not warranted.  

In sum, the evidence of record demonstrates that the Veteran 
has successfully maintained some familial and social 
relationships.  The record also demonstrates that he is able 
to function independently, and has no delusions or cognitive 
impairment.  He does, however, occasionally exhibit a 
depressed mood and anxiety.  Based on the foregoing, the 
Board finds that the Veteran's psychoneurosis, hysteria-type, 
with migraine and gastrointestinal mucocolitis more closely 
approximates the criteria for a 50 percent rating for the 
entire appeal period and entitlement to an increased rating 
on a schedular basis is therefore unwarranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a Veteran is entitled 
to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis warrants a rating higher than 50 
percent on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2008).  Any limits on the Veteran's employability due to his 
psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis have been contemplated in the 
above stated ratings under Diagnostic Code 9410.  The 
evidence also does not reflect that the Veteran's 
psychoneurosis, hysteria-type, with migraine and 
gastrointestinal mucocolitis has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 50 percent for the 
Veteran's service-connected psychoneurosis, hysteria-type, 
with migraine and gastrointestinal mucocolitis.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  The Board notes, initially, that there is 
no competent medical evidence that indicates that the Veteran 
was suffering from hypertension shortly after service; 
therefore the presumption does not apply.

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The Veteran claims that his current breathing problems, to 
include COPD, and hypertension should receive secondary 
service connection to his psychoneurosis, hysteria type.  It 
is necessary to determine whether the Veteran's breathing 
problems and hypertension are proximately due to or the 
result of the service-connected psychoneurosis, hysteria 
type.  In addition, if secondary service connection is 
denied, the Board must also determine if the Veteran is 
entitled to direct service connection for breathing problems 
and hypertension.

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.
Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the Veteran's claim in this instance because the Veteran's 
original claim of entitlement to secondary service connection 
for a hypertension and breathing problems was received in 
March 2004.  

The Board observes that the record contains no competent 
medical evidence that the Veteran's breathing problems or his 
hypertension is secondary to his psychoneurosis, hysteria 
type.  The Board acknowledges that an examination was not 
provided with regard to these issues, however, the record 
contains VA treatment records dating from November 1989 to 
March 2008, and there is no indication in any of those 
records that the Veteran's currently diagnosed breathing 
problems or hypertension are related to the Veteran's 
psychoneurosis, hysteria type.  Therefore, given the lack of 
evidence linking the Veteran's breathing problems and 
hypertension with his psychoneurosis, hysteria type, the 
Board concludes that secondary service connection is 
unwarranted.

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be 
direct service connection for the Veteran's claims for 
service connection for breathing problems and hypertension.

The Board notes that VA treatment records dating from 2001 to 
2008 indicate that the Veteran is currently diagnosed with 
chronic obstructive pulmonary disease (COPD) and 
hypertension.  Records indicate that the Veteran started 
receiving treatment with regard to hypertension in September 
2001 and COPD in December 2004.  As such the Board recognizes 
that the Veteran has a current disability with respect to 
both claims for service connection.

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's current diagnoses with regard 
to breathing problems and hypertension are related to his 
military service.  The Veteran's service treatment records do 
not mention either disability.  Specifically both the March 
1943 induction examination and the November 1945 separation 
examination list both the cardiovascular system and the lungs 
as normal.  

With consideration of all of the above, the Board finds that 
there can be no nexus between the Veteran's current diagnoses 
of breathing problems and hypertension with no evidence of 
either disability having occurred while the Veteran was in 
service or shortly after his separation from service.  

In addition to a lack of competent evidence providing any 
link between the Veteran's breathing problems and 
hypertension with his military service, the Board finds that 
the approximately 59 year lapse in time between the Veteran's 
active service and the first contemporaneous complaints of 
breathing problems and the approximately 56 year lapse in 
time between the Veteran's active service and first 
contemporaneous complaints of hypertension weigh against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

While the Veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, the Veteran's statements are 
afforded no probative value with respect to the medical 
question of whether his breathing problems and hypertension 
are related to service.

Additionally, the Board finds that contemporaneous evidence 
from the Veteran's military service which reveal no breathing 
problems or hypertension on separation to be far more 
persuasive than the Veteran's own recent assertions to the 
effect that he had both disabilities in service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
Veteran).  Such records are more reliable, in the Board's 
view, than the Veteran's unsupported assertion of events now 
over four decades past.

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for breathing problems and 
hypertension, to include as secondary to psychoneurosis, 
hysteria-type, with migraines and gastrointestinal 
mucocolitis.  In this regard, while there are current 
diagnoses of breathing problems and hypertension, there is no 
evidence of treatment for either breathing problems or 
hypertension in the service medical records and therefore no 
nexus relationship between the Veteran's current disabilities 
and military service.  The Board has considered the benefit 
of the doubt rule; however, as a preponderance of the 
evidence is against these claims such rule does not apply and 
the claims must be denied.  38 U.S.C.A. §5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating in excess of 50 percent 
for psychoneurosis, hysteria-type, with migraines and 
gastrointestinal mucocolitis is denied.

Service connection for breathing problems, to include as 
secondary to psychoneurosis, hysteria-type, with migraines 
and gastrointestinal mucocolitis, is denied.

Service connection for hypertension, to include as secondary 
to psychoneurosis, hysteria-type, with migraines and 
gastrointestinal mucocolitis, is denied. 




REMAND

The Veteran was previously denied entitlement to service 
connection for acute inferior wall myocardial infarction 
secondary to psychoneurosis, hysteria-type, with migraines 
and gastrointestinal mucocolitis, by a May 1987 Board 
decision.  The claim was denied on the basis that there was 
no evidence that the Veteran's acute inferior wall myocardial 
infarction was incurred in or aggravated by service or of the 
Veteran's acute inferior wall myocardial infarction being 
related to his service-connected psychoneurosis, hysteria-
type, with migraines and gastrointestinal mucocolitis.  In 
March 2004, the Veteran filed to reopen his claim for 
entitlement to service connection for acute inferior wall 
myocardial infarction secondary to psychoneurosis, hysteria-
type, with migraines and gastrointestinal mucocolitis.  An 
August 2004 RO rating decision denied the Veteran's 
application to reopen due to lack of new and material 
evidence.

With respect to the appellant's request to reopen the 
previously disallowed claim of entitlement to service 
connection for acute inferior wall myocardial infarction 
secondary to psychoneurosis, hysteria-type, with migraines 
and gastrointestinal mucocolitis, the Board notes that in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.  The Board notes that the Veteran never 
received this notice.  As such, this issue must be remanded 
to provide the Veteran with the proper notice.  
Accordingly, the case is REMANDED for the following action:

The Veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), in compliance with the 
holding of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), that 
includes an explanation as to the 
evidence and information that is 
necessary to reopen the claim of 
entitlement to service connection for 
acute inferior wall myocardial 
infarction secondary to psychoneurosis, 
hysteria-type, with migraines and 
gastrointestinal mucocolitis.  The 
notice must also describe the bases for 
the denial in the prior May 1987 Board 
decision and describe what evidence 
would be necessary to substantiate that 
element or elements required to 
establish service connection that were 
found insufficient in that previous 
denial.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


